UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-QSB (Mark One) x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-09358 IMPART MEDIA GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0441338 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1300 North Northlake Way Seattle, WA98103 (Address of principal executive offices) (206) 633-1852 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x As of August 6, 2007, 24,085,417 shares of our common stock, par value $0.001 per share, and 2,903,229 shares of our Series A preferred stock, par value $0.001 per share, which shares of Series A preferred stock, were, at August 6, 2007, convertible into an aggregate of 8,653,856 shares of our common stock, were outstanding. Our common stock currently trades on the OTC Bulletin Board under the symbol “IMMG”. Transitional Small Business Disclosure Format (check one): Yes o No x 1 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-QSB and the documents incorporated herein by reference contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, an amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements include, without limitation, statements regarding planned or expected contracts that we may enter into with regard to our proprietary hardware, including without limitation, our Impart IQ product line; advertising contracts originated by our wholly-owned subsidiary, Impart Media Advertising, Inc.; the potential market size for our products; advantages of our products; variation in actual savings and operating improvements resulting from restructurings; and the sufficiency of our available capital resources to meet our funding needs. These forward-looking statements reflect our current views with respect to future events or our financial performance, and involve certain known and unknown risks, uncertainties and other factors, including those identified below, which may cause our or our industry’s actual or future results, levels of activity, performance or achievements to differ materially from those expressed or implied by any forward-looking statements or from historical results. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements include information concerning our possible or assumed future results of operations and statements preceded by, followed by, or that include the words “may,” “will,” “could,” “would,” “should,” “believe,” “expect,” “plan,” “anticipate,” “intend,” “estimate,” “predict,” “potential” or similar expressions. Forward-looking statements are inherently subject to risks and uncertainties, many of which we cannot predict with accuracy and some of which we might not even anticipate. Although we believe that the expectations reflected in such forward-looking statements are based upon reasonable assumptions at the time made, we can give no assurance that such expectations will be achieved. Future events and actual results, financial and otherwise, may differ materially from the results discussed in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements. We have no duty to update or revise any forward-looking statements after the date of this report or to conform them to actual results, new information, future events or otherwise. The following factors, among others, could cause our or our industry’s future results to differ materially from historical results or those anticipated: (1) the availability of additional funds to enable us to successfully pursue our business plan; (2) the uncertainties related to the effectiveness of our technologies and the development of our products and services; (3) our ability to maintain, attract and integrate management personnel; (4) our ability to complete the development of our proposed services in a timely manner; (5) our ability to effectively market and sell our services to current and new customers; (6) our ability to negotiate and maintain suitable strategic licenses and corporate relationships; (7) the intensity of competition; and (8) general economic conditions. As a result of these and other factors, we may experience material fluctuations in future operating results on a quarterly or annual basis, which could materially and adversely affect our business, financial condition, operating results and stock price. 2 ITEM 1.FINANCIAL STATEMENTS IMPART MEDIA GROUP, INC. CONSOLIDATED BALANCE SHEET June 30, 2007 (UNAUDITED) ASSETS Current assets Cash $ 525,312 Restricted cash 49,939 Accounts receivable, net 4,226,755 Inventory 363,466 Prepaid expenses and other current assets 144,655 Total current assets 5,310,127 Fixed assets, net 1,491,312 Other Assets Goodwill 2,359,418 Intangible assets, net 2,162,887 Deferred financing costs, net 1,705,537 Other assets 165,266 Total other assets 6,393,108 Total assets $ 13,194,547 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 7,059,744 Accrued liabilities 180,528 Customer deposits (14,077 ) Lines of credit 1,448,560 Note payable - related parties - current portion 39,785 Capital lease obligation - current portion 46,606 Convertible debentures - current portion 438,618 Amounts payable to former E&M owner 200,000 Other liabilities 102,061 Total current liabilities 9,501,825 Long-term liabilities Notes payable - related parties - long-term portion 150,000 Convertible debentures 1,026,686 Capital lease obligation - long-term portion 53,690 Total long-term liabilities 1,230,376 Total liabilities 10,732,201 Commitments and contingencies Stockholders' equity Preferred stock - $.001 par value, 25,000,000 shares authorized, 2,903,229 shares issued and outstanding 2,903 Common stock - $.001 par value, 100,000,000 shares authorized, 23,959,148shares issued and outstanding 23,959 Additional paid-in capital 20,502,345 Accumulated deficit (18,066,861 ) Total stockholders' equity 2,462,346 Total liabilities and stockholders' equity $ 13,194,547 3 IMPART MEDIA GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three For the Three For the six For the six Months Ended Months Ended Months Ended Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Revenues Equipment sales $ 388,279 $ 634,553 $ 1,163,011 $ 1,159,189 Managed subscriptions 69,741 108,031 166,928 261,130 Consulting and design services 20,410 100,565 63,182 206,428 Media services 1,280,723 583,188 2,545,265 1,022,334 Total revenues 1,759,153 1,426,337 3,938,386 2,649,081 Cost of revenues 560,884 703,288 1,428,023 1,291,728 Gross profit 1,198,269 723,049 2,510,363 1,357,353 Other operating expenses Wages and salaries 1,250,283 1,027,150 2,592,713 2,372,031 Selling and marketing 84,964 266,175 183,197 336,372 General and administrative expenses 1,139,474 1,665,823 2,520,897 3,065,238 Depreciation and amortization 193,452 321,521 383,939 544,602 Total other operating expenses 2,668,173 3,280,669 5,680,746 6,318,243 Loss from operations (1,469,904 ) (2,557,620 ) (3,170,383 ) (4,960,890 ) Other income (expense) Other income and expense, net 107 (14,052 ) 107 Gain on extinguishment of notes payable 106,423 Interest expense (371,632 ) (269,436 ) (613,463 ) (715,277 ) Net Loss $ (1,841,429 ) $ (2,841,108 ) $ (3,783,739 ) $ (5,569,744 ) Net Loss - Common Stockholders: Net Loss $ (1,841,429 ) $ (2,841,108 ) $ (3,783,739 ) $ (5,569,744 ) Beneficial conversion feature of Series A preferred stock (933,873 ) Revaluation of Series A preferred - conversion price reduction (2,447,310 ) (2,447,310 ) Accretion of dividends on Series A preferred stock (80,675 ) (104,125 ) Net loss - available to common stockholders $ (4,288,739 ) $ (2,921,783 ) $ (6,231,049 ) $ (6,607,742 ) Basic and diluted loss per common share $ (0.18 ) $ (0.13 ) $ (0.27 ) $ (0.33 ) Basic and diluted weighted average common shares outstanding 23,718,683 21,750,103 23,177,470 20,097,470 4 IMPART MEDIA GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2007 For the Six Months Ended June 30, 2006 Cash flows from operating activities: Net loss $ (3,783,739 ) $ (5,569,744 ) Adjustments to reconcile net loss to net cash used by operating activities: Non-cash wages and salaries expense: Incentive stock options granted to employees 585,750 91,022 Common stock issued to senior executives for services 355,637 Non-cash general and administrative expense: Amortization of prepaid consulting expense 482,408 Common Stock issued for non-cash consulting services 1,000,000 Warrants issued for earned consulting services 124,890 Non-cash interest expense: Warrants issued to bridge lenders 206,186 Common stock issued to senior executives upon conversion of notes payable 39,628 Amortization of deferred financing costs on line of credit: Warrants 336,227 239,256 Other deferred financing costs 81,238 50,079 Amortization of convertible debentures discount 59,004 Common stock issued to Laurus for extended filing date 51,900 Other non-cash interest expense 10,939 27,219 Gain on retirement of notes payable (106,423 ) Loss disposal of assets 5,688 Bad debt expense 17,951 Depreciation and amortization 383,939 537,602 Other adjustments (118,204 ) Changes in operating assets and liabilities, excluding assets and liabilities from acquisitions: Accounts receivable 1,046,457 (3,869,596 ) Inventory 116,232 6,172 Prepaid expenses and other current assets 476,467 (1,457,702 ) Other assets (115,345 ) 440,527 Accounts payable (776,591 ) 3,975,794 Accrued liabilities (1,062,398 ) 1,975,520 Customer deposits (37,052 ) Net cash used by operating activities (2,172,825 ) (2,000,237 ) Cash flows from investing activities: Purchase of fixed assets (25,196 ) (222,303 ) Purchase of Intransit assets (500,000 ) Acquisition of E&M (600,000 ) Net cash used by investing activities (25,196 ) (1,322,303 ) Cash flows from financing activities: Proceeds from sale of common stock 681,501 Net proceeds from sale of convertible preferred stock and issuance of warrants 3,910,505 Issuance of common stock for exercise of warrants 22,750 Dividends on Series A Preferred (104,125 ) Issuance of convertible debentures 2,100,000 Payment for deferred financing costs for convertible debenture (50,838 ) Net borrowings on lines of credit 535,311 (38,294 ) Principal payments on notes payable (607,600 ) Deferred financing costs and commitment fees (428,000 ) Proceeds from notes payable - related parties 150,000 Principal payments on capital lease obligations (20,620 ) (28,504 ) Net cash provided by financing activities 2,459,728 3,662,358 Net change in cash 261,707 339,818 Cash, beginning of period 263,605 66,641 Cash, end of period $ 525,312 $ 406,459 Supplemental cash flow information Income taxes paid $ $ Interest Expense: Interest Paid $ 185,059 $ 101,009 Non-cash Interest: Amortization deferred financing costs 417,465 289,335 Common stock issued to Laurus for extended filing date 51,900 Warrants issued to bridge and other lenders 206,186 Common stock issued to senior executives upon conversion of notes payable 39,628 Other non-cash interest expense 10,939 27,219 Total Interest Expense $ 613,463 $ 715,277 Noncash investing and financing activities Convertible debt deferred financing expenses Deferred financing costs incurredin connection with issuance of convertible debentures $ (302,396 ) $ Issuance of common stock warrants to placement agent 151,558 Fee paid to placement agent in prior year 100,000 Fee paid to placement agent $ (50,838 ) $ Conversion of related party and other debt: Issuance of common stock to repay debt, interest and wages and salaries expense $ $ 2,270,848 Gain on extinguishment of debt 106,423 Interest expense/accrued interest (39,628 ) Compensation expense due to related parties (355,637 ) Retirement of debt (1,982,006 ) Net cash effect from conversion of related party debt $ $ InTransit asset purchase: Intangible assets acquired $ $ (1,072,372 ) Common stock issued 572,372 Net cash paid in asset purchase $ $ (500,000 ) E&M Acquisition: Current assets acquired $ $ (324,892 ) Fixed assets acquired (147,000 ) Intangible assets acquired (2,969,582 ) Other long term assets acquired (44,750 ) Current liabilities assumed 328,970 Goodwill from acquisition (2,359,418 ) Common stock issued 4,441,874 Note payable issued 200,000 Stock issuance payable 274,798 Net cash paid in acquisition $ $ (600,000 ) 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1. Description of Business and History Description of Business. Impart Media Group, Inc. (the “Company”), headquartered in Seattle, WashingtonU.S.A., provides digital signage and information networks in the business-to-consumer media sector. The Company’s digital signage and interactive kiosk solutions consist of flat panel monitors, media players/servers, audio-video accessory components, enclosures/mounts/fixtures, web services, and software. The Company also provides consulting, design, integration, fabrication, assembly, IP connectivity, quality assurance, creative production, installation, onsite maintenance, web-data hosting, network monitoring and content management services throughout the United States (and in global markets through its authorized distributors). As a result of the Company’s acquisition of E&M Advertising, Inc. and its affiliates (E&M) in February 2006, the Company also provides offline and online direct response advertising capabilities. Note 2. Going Concern The Company’s financial statements are prepared consistent with accounting principles generally accepted in the United States applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, as shown in the financial statements, the Company has sustained substantial losses and has relied primarily on sales of securities and proceeds from borrowings for operating capital, which raise substantial doubt about its ability to continue as a going concern. The Company anticipates that its existing capital resources, including amounts available under its revolving credit facility, will enable it to continue operations through June 30, 2008, assuming the Company meets its sales projections for such period. If the Company materially fails to meet such sales projections and does not raise additional capital, then the Company may be forced to severely curtail or cease operations. Consequently, the Company is actively working with investment banks and institutional investors to obtain additional capital through various financing options; however, the Company does not have any financing agreements at this time. There can be no assurance that financing will be available on favorable terms or at all. If the Company raises additional capital through the sale of equity or convertible debt securities, the issuance of such securities may result in dilution to existing stockholders. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company have to curtail operations or be unable to continue in existence. Note 3. Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements include the accounts of the Company and its majority-owned subsidiaries. All material intercompany balances and transactions have been eliminated. The interim financial statements reflect all adjustments, consisting only of normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the results for the periods shown. The results of operations for such periods are not necessarily indicative of the results expected for the full fiscal year. The Condensed Consolidated Balance Sheet as of June 30, 2007 has been derived from the unaudited financial statements at that date.However, it does not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. The accompanying financial statements should be read in conjunction with the audited Consolidated Financial Statements for the fiscal year ended December 31, 2006, included in our Annual Report on Form 10-KSB filed with the Securities and Exchange Commission on April 12, 2007. 6 In February 2006, the Company completed its acquisition of E&M. E&M’s results of operations and cash flows are included in the Company’s Condensed Consolidated Statements of Operations and Cash Flows from this date. Certain prior period balances in the Consolidated Statement of Operations for the three and six months ended June 30, 2006, have been reclassified to conform to current period presentation by combining Professional and consulting, Rent expense, and Other general and administrative expenses and reporting these expenses together as General and administrative expenses. Certain prior period balances in the Net cash used by operating activities section of the Consolidated Statements of Cash Flows were also reclassified. Total balance in Net cash used by operating activities remains unchanged. Note 4. Summary of Significant Accounting Policies The significant accounting policies used in the preparation of our audited Consolidated Financial Statements are disclosed in our Annual Report on Form 10-KSB for the year ended December31, 2006, as filed with the Securities and Exchange Commission on April12, 2007. Updated disclosures regarding such policies are set forth below. Loss per Share. Basic loss per share is computed by dividing net loss attributable to common stockholders by the weighted average number of common stock shares outstanding during the period. Diluted loss per share, which would include the effect of the conversion of unexercised stock options, unexercised warrants to purchase common stock, and convertible Preferred Stock, is not separately computed because inclusion of such conversions is antidilutive. In these cases, basic and diluted loss per share is the same. Basic and diluted weighted average common shares outstanding, and the potentially dilutive securities excluded from loss per share computations because they are antidilutive, are as follows for the three and six month periods ended June 30, 2007 2006 Three Months Six Months Three Months Six Months Basic and diluted weighted average common stock shares outstanding 23,718,683 23,177,470 21,750,103 20,097,470 Potentially dilutive securities excluded from loss per share computations: Convertible Preferred Stock 8,653,855 8,653,855 2,903,229 2,903,229 Common stock options 4,160,000 4,160,000 1,295,000 1,295,000 Common stock purchase warrants 5,539,678 5,539,678 5,195,443 5,195,443 Revenue Recognition. The Company recognizes revenue when it has persuasive evidence of an arrangement, the product has been shipped or the services have been provided to the customer, title and risk of loss for products has passed to the customer, the sale price is fixed and determinable, no significant unfulfilled Company obligations exist, and collectibility is reasonable assured. Revenue from equipment sales is generally recognized when products are shipped and/or the revenue is fully earned and ownership has passed to the customer. Revenue from management subscriptions is recorded in the month the service is provided. Revenue from consulting and design services, which are all short-term, is recognized using the completed-contract method. There were no significant contracts in process at June 30, 2007. Revenues from media services consist of sales of brokered advertising and certain other consulting, content creation, and Internet-based advertising fees. Because the Company typically acts as an agent on behalf of its advertising clients, brokered advertising revenues are recorded based on the net commissions earned. Media services revenues from consulting, content creation, and Internet-based advertising fees are recorded at their gross billing amounts. 7 The gross and net billing amounts included in operating revenues for the three and six month periods ended June 30, 2007 and 2006 are follows: Three Months Ended June 30, 2007 Six Months Ended June 30, 2007 Three Months Ended June 30, 2006 Six Months Ended June 30, 2007 Consolidated gross revenues $ 10,300,622 $ 20,711,843 $ 6,242,225 $ 8,463,000 Direct cost of sales (8,541,469 ) (16,773,457 ) (4,815,888 ) (5,813,919 ) Consolidated net revenues $ 1,759,153 $ 3,938,386 $ 1,426,337 $ 2,649,081 Note 5. Convertible Notes Payable Effective May 25, 2007, the Company borrowed $2.1 million pursuant to the issuance of a series of unsecured convertible debentures (the “Convertible Debentures) with a two year maturity to a group of institutional lenders (the “Purchasers”.) Interest is recorded at 6% per annum. The Convertible Debentures are convertible, at the option of the purchasers, into shares of common stock, par value $0.001 per share, at a conversion price of $0.75 per share (the “Conversion Price”). Purchasers of the Convertible Debentureswill receiveregistration rights pursuant to a Registration Rights Agreement that requires the Company to file a registration statement under the Securities Act of 1933 covering the resale the shares of common stock issuable upon conversion of the principal amount and interest payable. This registration was filed with the SEC on July 10, 2007. Each Purchaser may, at any time, convert all or any portion of the outstanding principal amount and/or accrued interest under its Convertible Debenture into fully paid and nonassessable shares of the Company’s common stock at the Conversion Price. Unless waived by the Purchaser, neither the Company nor such Purchaser may convert such Purchaser’s Convertible Debenture if, as a result of the issuance of the underlying shares of common stock, such Purchaser would beneficially own more than 4.99% of the issued and outstanding shares of the Company’s common stock. If so waived, such Purchaser’s Convertible Debenture may not be converted if, as a result of the issuance of the underlying shares of common stock, such Purchaser would beneficially own more than 9.99% of the issued and outstanding shares of the Company’s common stock. Beginning on the six month anniversary of the issuance date of the Convertible Debentures, the Company is required to begin making monthly repayments of principal and accrued interest. The amount of the principal payments will be equal to 1/18 of the aggregate principal amount of Convertible Debentures issued in the offering ($116,666 per month). Subject to certain customary exceptions, if the Company issues common stock or other securities convertible into or exercisable for common stock at per share less than the Conversion Price then in effect, the Conversion Price will be reduced to a price equal to the price per share of such issued securities. The Conversion Price is also subject to adjustment upon stock splits, stock dividends and the like. Subject to certain notice and other provisions, the Company may prepay each Convertible Debenture at any time. If an event of default occurs under the Convertible Debentures, each Purchaser has the option to declare immediately due and payable all obligations under the Convertible Debenture at an amount equal to all costs, fees and liquidated damages plus the greater of (i) 130% of the outstanding principal amount of the Convertible Debenture plus accrued interest thereon or (ii) the outstanding principal amount of the Convertible Debenture plus accrued interest thereon divided by the Conversion Price on the date of the default. Such events of default include, without limitation, the following: · a failure to make payments of principal or interest under the Convertible Debenture when due, subject to a three trading day cure period in the case of late interest payments only; · a breach by the Company of any covenant of the Convertible Debenture which continues for five trading days without cure after notice thereof by the Purchaser or ten trading days after the Company becomes (or should have become) aware of such breach; 8 · if the Company’s common stock is not eligible for listing or quotation for five trading (5) consecutive days; and · if the Registration Statement shall not have been declared effective on or prior to the 270th day after the closing date for the sale of Convertible Debentures In connection with the Convertible Debentures, the Company issued to the Purchasers five-year warrants (the “Warrants”) granting the right to purchase for cash (or through a “cashless exercise” feature) up to 1,400,000 shares of common stock (representing 50% of the number of shares initially issuable upon conversion of the Convertible Debentures), at an initial exercise price of $0.52. The Warrants expire on May 24, 2012. Subject to certain customary exceptions, if the Company issues common stock or other securities convertible into or exercisable for common stock at per share less than the exercise price of the Warrants, the exercise price will be reduced to a price equal to the price per share of such issued securities. The Conversion Price is also subject to adjustment upon stock splits, stock dividends and the like. Unless waived by the Purchaser, such Purchaser may not exercise its Warrant if, as a result of the issuance of the underlying shares of common stock, such Purchaser would beneficially own more than 4.99% of the issued and outstanding shares of the Company’s common stock.If so waived, such Purchaser may not exercise its Warrant if, as a result of the issuance of the underlying shares of common stock, such Purchaser would beneficially own more than 9.99% of the issued and outstanding shares of common stock. In connection with its role as placement agent with respect to the Convertible Debentures, the Company issued to the placement agent (and its designees) five-year warrants to purchase an aggregate of 280,000 shares of common stock with an exercise price of $0.52 per share. These warrants expire on May 24, 2012. The value of these warrants on the date of grant was approximately $152,000.
